Exhibit 10.2

EMPLOYMENT AGREEMENT

This Employment Agreement (the “Agreement”) is made and entered into, effective
as of the 20th day of April, 2017 (the “Effective Date”), by and among PCSB
Bank, a stock savings bank having its principal place of business in Yorktown
Heights, New York (the “Bank”), and Scott D. Nogles, of Fishkill, New York (the
“Executive”).  Any reference to the “Company” shall mean PCSB Financial
Corporation, the parent corporation of the Bank.    

WITNESSETH THAT:

WHEREAS the Bank desires to continue to employ the Executive in an executive
capacity in the conduct of its businesses, and the Executive desires to be so
employed on the terms contained herein;

NOW, THEREFORE, in consideration of the mutual promises and covenants herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

1.Employment and Employment Period.  The Bank hereby employs the Executive and
the Executive agrees to be employed by the Bank, on the terms and conditions set
forth in this Agreement, for a period commencing on the date hereof and
continuing thereafter until December 31, 2018 (the “Term”).  Commencing on
January 1, 2018, and on each January 1 thereafter (each, a “Renewal Date”), the
Term shall extend automatically for one additional year, so that the Term shall
be two-years from such Renewal Date, unless either the Bank or the Executive by
written notice to the other given at least ninety (90) days prior to such
Renewal Date notifies the other of its intent not to extend the same.  In the
event that notice not to extend is given by either the Bank or the Executive,
this Agreement shall terminate as of the last day of then current Term.  In the
event a Change in Control (as defined below) occurs during the initial Term or
the extended Term, the Term shall be extended automatically so that it is
scheduled to expire no less than twenty-four (24) months beyond the effective
date of the Change in Control, subject to extension as set forth above.  

2.Capacity and Extent of Service.

(a)At all times during the Term of this Agreement, the Bank shall employ the
Executive as its Executive Vice President and Chief Financial Officer, subject
to his election or re-election by the Bank’s Board of Director (the “Board”).

(b)The Executive shall be employed on a full-time basis as the Executive Vice
President and Chief Financial Officer of the Bank and the Company and shall be
assigned only such duties and tasks as are appropriate for a person in such
positions.  It is the intention of the Bank and the Executive that, subject to
the direction and supervision of the Board, the Executive shall have full
discretionary authority to control the day-to-day operations all financial
related activities, including, setting short-term and long-term strategic
financial objectives of the Bank and to incur such obligations on behalf of the
Bank as may be necessary or appropriate in the ordinary course of its business.

{Clients/1511/00281647.DOCX/8 }

--------------------------------------------------------------------------------

 

(c)During his employment hereunder, the Executive shall devote his full business
time and his best efforts, business judgment, skill and knowledge to the
performance of his duties and responsibilities hereunder and under the terms of
the employment agreement between Executive and the Company.  Except as otherwise
permitted in this Section 2(c) and in Section 2(d), the Executive shall not
engage in any other business activity during the Term, other than an activity
approved in writing by the Board.  For the avoidance of doubt, the Executive may
engage in service for civic, charitable or religious purposes or services in
connection with any trade association (together “Community Activities”) during
business hours without the need for notice to the Board; provided that such
service does not involve a material time commitment.  The Executive shall
disclose any such Community Activities if so requested by the Board and shall
cease any such Community Activities as soon as is practicable if directed in
writing by the Board; provided that such Board determines in good faith that
continuation of such Community Activity is contrary to the legitimate business
interests of the Bank.

(d)With the prior written approval of the Board, the Executive may serve on
boards of both for-profit and not-for-profit entities or engage in Community
Activities that involve a material time commitment.  Notwithstanding the
foregoing, the Executive may continue to serve on any board of directors on
which he was serving at the Effective Date.  A list of such boards of directors
has been supplied to the Board.

3.Compensation and Benefits.

(a)Base Compensation.  As compensation for the services to be performed by the
Executive during the Term, the Bank shall pay to the Executive, in regular
periodic installments, a base salary (“Base Salary”) at the rate of Two Hundred
Ninety-Five Thousand Nine Hundred Twenty Dollars ($295,920) per year.  The Board
shall review the Executive’s annual rate of Base Salary at such times during the
employment period as it deems appropriate, but not less frequently than once
every (12) months, and may in its discretion, approve an increase in the
Executive’s annual rate of Base Salary.

(b)Short-Term Incentive Compensation.  In addition to the foregoing Base Salary,
the Executive shall be eligible during the Term to receive cash short-term
incentive compensation, determined and payable in the discretion of the
Compensation Committee of the Board.  At least annually, the Compensation
Committee shall consider awarding short-term incentive compensation to the
Executive.

(c)Long-Term Incentive Compensation.  In addition to the foregoing Base Salary,
the Executive shall be eligible during the Term to receive long-term incentive
compensation determined and payable in the discretion of the Compensation
Committee of the Board.  At least annually, the Compensation Committee shall
consider awarding long-term incentive compensation to the Executive.

(d)Fringe Benefits.  During the Term, the Bank shall provide the Executive with
the fringe benefits in which the Executive was participating on the Effective
Date.  The Executive shall also be entitled to participate in any employee
benefit plans from time to time in effect for executive officers of the
Bank.  The Executive shall be entitled to at least four (5) weeks of vacation
per year or such greater amount as determined by the Board from time to time,
and to

{Clients/1511/00281647.DOCX/8 }

2

--------------------------------------------------------------------------------

 

the number of personal days to which the Executive would otherwise be entitled
under the Bank policies in effect for executive officers.  In addition to the
foregoing, the Bank shall provide the Executive with an automobile allowance in
an amount determined by the Board from time to time.    

(e)Attorney’s Fees.  The Bank shall reimburse the Executive for his reasonable
attorney’s fees incurred in the review and negotiation of this Agreement.

(f)Timing of Certain Payments.  Any compensation payable or provided under this
Section 3 shall be paid or provided not later than two and one-half months after
the calendar year in which such compensation is no longer subject to a
substantial risk of forfeiture, within the meaning of Treasury Regulations
Section 1.409A-l(d).  

4.Business Expenses.  The Bank shall reimburse the Executive for all reasonable
travel and other business expenses incurred by him in the performance of his
duties and responsibilities, including but not limited to, annual dues and/or
membership fees in professional associations, attendance at industry seminars
and educational conferences.  Such payments or reimbursements shall be subject
to such reasonable requirements with respect to substantiation and documentation
as may be specified by the Bank or their auditors.  Reimbursements of expenses
and in-kind benefits subject to this Section 4 or otherwise provided to the
Executive shall be subject to the following rules:  (i) the amount of such
expenses eligible for reimbursement or in-kind benefits provided in any taxable
year shall not affect the expenses eligible for reimbursement or in-kind
benefits provided in any other taxable year, except as otherwise allowed by
Section 409A of the Internal Revenue Code (“Code”); (ii) any reimbursement shall
be made on or before the last day of the calendar year following the calendar
year in which the expenses to be reimbursed were incurred; and (iii) no right to
reimbursement or in-kind benefits may be liquidated or exchanged for another
benefit.

5.Termination.  Notwithstanding the provisions of Section 1, the Executive’s
employment hereunder shall terminate under the following circumstances:

(a)Death.  In the event of the Executive’s death during his employment under
this Agreement, the Executive’s employment shall terminate on the date of his
death; provided, however, that, for a period of three (3) months following the
Executive’s death, the Bank shall pay to the Executive’s designated beneficiary
(or to his estate, if he fails to make such designation) an amount equal to the
Executive’s Base Salary at the rate in effect at the time of his death (unless
an increased Base Salary shall previously have been authorized to take effect as
of a later date, in which case such increase shall apply as of that later date),
such payments to be made on the same periodic dates as salary payments would
have been made to the Executive had he not died.

(b)Disability.  In the event the Executive becomes disabled during his
employment under this Agreement, the Executive’s employment hereunder shall
terminate.  For purposes of this Agreement, disability means any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months and that renders the Executive unable to engage in any substantial
gainful activity.  Such determination may be made by the Board with objective
medical input

{Clients/1511/00281647.DOCX/8 }

3

--------------------------------------------------------------------------------

 

from a physician chosen by the Board.  In the event of such termination, the
Executive shall continue to receive his full Base Salary and benefits under
Section 3 of this Agreement until he becomes eligible for and receives
disability income under the long-term disability insurance coverage then in
effect for the Executive.

(c)Termination by the Executive Without Good Reason.  Notwithstanding the
provisions of Section 1, the Executive may resign from the Bank at any time upon
thirty (30) days’ prior written notice to the Bank.  In the event of resignation
by the Executive under this Section 5(c), the Board may elect to waive the
period of notice, or any portion thereof.

(d)Termination by the Bank Without Cause.  The Executive’s employment under this
Agreement may be terminated by the Bank without Cause upon thirty (30) days’
prior written notice to the Executive.

(e)Termination by the Executive for Good Reason.  The Executive may terminate
his employment hereunder for Good Reason.  For purposes of this Agreement, “Good
Reason” shall mean that the Executive has complied with the “Good Reason
Process” (hereinafter defined) following the occurrence of any of the following
events:

(i)Failure of the Bank to continue the Executive in the positions of the
Executive Vice President and Chief Financial Officer (other than a change in
position to which the Executive consents) during the Term or the issuance by the
Bank of a notice to the Executive that the Term of this Agreement will not be
extended;

(ii)Material adverse change by the Bank, not consented to by the Executive, in
the nature or scope of the Executive’s responsibilities, title, authorities,
powers, functions or duties from the responsibilities, title, authorities,
powers, functions or duties normally exercised by an executive in the positions
of the Executive Vice President and Chief Financial Officer of the Bank;

(iii)An involuntary reduction in the Executive’s Base Salary except
across-the-board salary reductions based on the Bank’s deteriorating financial
performance similarly affecting substantially all executive management
employees;

(iv)The involuntary relocation of the office at which the Executive is
principally employed to a location more than thirty-five (35) miles’ driving
distance from such office as of the Effective Date hereof (unless the relocated
office is closer to the Executive’s then principal residence); or

(v)Material breach by the Bank of Section 3 hereof or of any other provision of
this Agreement, which breach continues for more than ten (10) days following
written notice given by the Executive to the Bank, such written notice to set
forth in reasonable detail the nature of such breach.

“Good Reason Process” shall mean that (i) the Executive reasonably determines in
good faith that a “Good Reason” condition has occurred; (ii) the Executive
notifies the Bank in writing of the first occurrence of the Good Reason
condition within sixty (60) days of the first occurrence of such condition;
(iii) the Executive cooperates in good faith with the Bank’s efforts, for a

{Clients/1511/00281647.DOCX/8 }

4

--------------------------------------------------------------------------------

 

period not less than thirty (30) days following such notice (the “Cure Period”),
to remedy the condition; (iv) notwithstanding such efforts, the Good Reason
condition continues to exist; and (v) the Executive terminates his employment
within sixty (60) days after the end of the Cure Period.  If the Bank cures the
Good Reason condition during the Cure Period, Good Reason shall be deemed not to
have occurred.  Notwithstanding the foregoing, the Bank may elect to waive the
Cure Period, in which case, the Executive’s termination may occur within such
30-day period.

(f)Termination by the Bank for Cause.  At any time during the Term, the Bank may
terminate the Executive’s employment hereunder for Cause if at a meeting of the
Board called and held for such purpose (after reasonable notice to the Executive
and an opportunity for him, together with counsel, to be heard before the Board,
which notice shall specify in reasonable detail the basis for a proposal to
terminate the Executive’s employment for “Cause”) a majority of the Board
determines in good faith that the Executive is guilty of conduct that
constitutes “Cause” as defined herein.  Only the following shall constitute
“Cause” for such termination:

(i)Conviction of the Executive by a court of competent jurisdiction of, or entry
of a plea of guilty or nolo contendere for, any criminal offense involving
dishonesty or breach of trust or any felony or crime of moral turpitude;

(ii)Commission by the Executive of an act of fraud upon the Bank;

(iii)Willful refusal by the Executive to perform the duties reasonably assigned
to him by the Board (which duties are consistent with the Executive’s status as
the Executive Vice President and Chief Financial Officer of the Bank), which
failure or breach continues for more than thirty (30) days after written notice
given to the Executive by the Bank setting forth in reasonable detail the nature
of such refusal; or

(iv)Willful breach of fiduciary duty or willful misconduct by the Executive or
the Executive’s commission of an act of moral turpitude that materially and
adversely affects the Bank or has the ability to do so.

For purposes of this Section 5(f), no act, or failure to act, on the Executive’s
part shall be deemed willful unless done, or omitted to be done, by the
Executive without the reasonable belief that the Executive’s act, or failure to
act, was in the best interest of the Bank.  For the avoidance of doubt, the
Board’s determination concerning whether “Cause” exists shall not be entitled to
deference in the event of any proceeding concerning such determination.

(g)Termination due to Retirement.  Upon termination of the Executive based on
Retirement, no amounts or benefits shall be due the Executive under this
Agreement, and the Executive shall be entitled to all benefits under any
retirement plan of the Bank and other plans to which the Executive is a
party.  Termination of the Executive’s employment based on “Retirement” shall
mean termination of the Executive’s employment in accordance with a retirement
policy established by the Board with the Executive’s consent.  

{Clients/1511/00281647.DOCX/8 }

5

--------------------------------------------------------------------------------

 

6.Compensation Upon Termination.

(a)Termination Generally.  If the Executive’s employment with the Bank is
terminated for any reason, the Bank shall pay or provide to the Executive (or to
his authorized representative or estate) (i) on or before the time required by
law but in no event more than thirty (30) days after the Executive’s date of
termination (the “Termination Date”), the sum of (A) any Base Salary earned
through the Termination Date, (B) unpaid expense reimbursements (subject to, and
in accordance with, Section 4 of this Agreement), (C) unused vacation that
accrued through the Termination Date, (D) any earned but unpaid short-term and
long-term incentive compensation for the year immediately preceding the year of
termination and (E) except in the case of a termination under Section 5(c) or
Section 5(f), a prorated portion of the Executive’s target short-term and
long-term incentive compensation for the year of termination; and (ii) any
vested benefits the Executive may have under any employee benefit plan of the
Bank through the Termination Date, which vested benefits shall be paid and/or
provided in accordance with the terms of such employee benefit plans
(collectively, the “Accrued Benefits”).

(b)Termination by the Bank Without Cause or by the Executive for Good
Reason.  During the Term, if the Executive’s employment is terminated by the
Bank without Cause as provided in Section 5(d), or the Executive terminates his
employment for Good Reason as provided in Section 5(e), the Bank shall pay to
the Executive his Accrued Benefits.  In addition, subject to the last paragraph
of this Section 6(b), the Bank shall provide the benefits listed in sub-sections
6(b)(i) to (iii) below (the “Severance Benefits”) to the Executive:

(i)Severance Payments.  The Bank shall pay the Executive a severance payment in
an amount equal to two (2) times the sum of (A) the Executive’s average Base
Salary plus (B) the average annual incentive cash compensation awarded to the
Executive pursuant to Section 3(b), in each case, with respect to the two (2)
most recent fiscal years ending before or simultaneously with the termination
(the “Severance Amount”).  The Severance Amount shall be paid to the Executive
in a single lump sum cash payment within thirty (30) days of the Termination
Date, subject to the receipt of the signed release within such thirty (30) day
period (unless the Executive’s termination occurs under circumstances requiring
the Executive to execute a release of claims within forty-five (45) days of
termination, in which case the thirty (30) day period shall be extended to sixty
(60) days); and further subject to the delay specified in Section 8(a) hereof,
solely to the extent necessary to avoid penalties under Section 409A of the
Code, in the event the Executive is a Specified Employee (as defined therein);
provided, however, that if the 30-day (or 60-day) period begins in one calendar
year and ends in a second calendar year, the payment of the Severance Amount
shall commence in the second calendar year;

(ii)Other Post-Termination Benefits.  In the event of the Executive’s
termination of employment for reasons that would entitle the Executive to the
Severance Amount under Section 6(b)(i) above, the Executive and his eligible
family members will be entitled to continuing medical and dental coverage under
Internal Revenue Code Section 4980B (“COBRA”), provided however, that the
Company and/or the Bank shall pay the Bank’s applicable percentage of such cost
(i.e., the Bank’s co-payment percentage) for the Executive (and, to the extent
eligible, the Executive’s family

{Clients/1511/00281647.DOCX/8 }

6

--------------------------------------------------------------------------------

 

members’) toward continuing medical and dental coverage, as in effect on the
Termination Date, and as amended from time to time thereafter, for a period of
eighteen (18) months following such Termination Date (the “COBRA Period”), to
the extent that the Executive and his family members elect COBRA continuation
coverage for such period.  In the event that paying the cost of such coverage on
a non-taxable basis would result in penalties or excise taxes to the Bank or the
Bank is unable to provide such coverage on a non-taxable basis, then the cost of
any such COBRA coverage which is funded by the Bank shall be includable in the
taxable income of the Executive. In addition, following any termination of
employment under this Section 6(b), the Bank will pay to the Executive, in a
single lump sum cash distribution, an amount equal to the sum of the estimated
costs of:

(A)assuming the Executive elected COBRA coverage, the Bank’s applicable
co-payment percentage of such medical and dental coverage provided for the
Executive and his eligible family members for a period of an additional six (6)
months, determined immediately prior to the termination of his employment, based
on the coverage and cost levels in effect for the Executive and his family on
the Termination Date, plus

(B)life insurance coverage provided by the Bank for a period of two (2) years
following the Executive’s Termination Date (based on the cost of providing such
coverage to Executive immediately prior to his Termination Date).

The lump sum cash payments described above shall be paid to the Executive within
the thirty (30) day period (or sixty (60) day period, as applicable) following
the Termination Date, provided however, if, at the Termination Date, the
Executive is a Specified Employee as defined in Treasury Regulation Section
1.409A-1(i), then, solely to the extent required to avoid taxes and penalties
under Section 409A of the Code, such payment shall be made within the first
thirty (30) days after the first day of the seventh calendar month commencing
after such Termination Date;

(iii)Vesting of Non-Qualified Deferred Compensation.  The Bank shall fully vest
the Executive in any non-qualified deferred compensation plan(s) sponsored by
the Bank or the Company in which the Executive participates.

The Bank may condition the provision of the Severance Benefits on the Executive
signing a Release Agreement in substantially the form of Exhibit A (the “Release
Agreement”) within twenty-one (21) days (or forty-five (45) days in certain
conditions, in accordance with applicable law) after it is tendered and not
revoking the Release Agreement within the seven (7) day revocation period set
forth in the Release Agreement; provided that the Bank tender the Release
Agreement to the Executive no later than the Termination Date.  Notwithstanding
the foregoing, the Release Agreement may be modified to the extent necessary
based on changes in applicable law from and after the date of this Agreement.

7.Change in Control Payment.  The provisions of this Section 7 set forth certain
terms of an agreement reached between the Executive and the Bank regarding the
Executive’s rights and obligations upon the occurrence of a Change in
Control.  These provisions are intended to assure and encourage in advance the
Executive’s continued attention and dedication

{Clients/1511/00281647.DOCX/8 }

7

--------------------------------------------------------------------------------

 

to his assigned duties and his objectivity during the pendency and after the
occurrence of any such event.  These provisions shall apply in lieu of, and
expressly supersede, the provisions of Section 6(b) regarding severance pay and
benefits upon a termination of employment, if such termination of employment
occurs within twenty-four (24) months after the occurrence of the first event
constituting a Change in Control.  These provisions shall terminate and be of no
further force or effect beginning twenty-four (24) months after the occurrence
of a Change in Control.

(a)Change in Control.  During the Term, if within twenty-four (24) months after
a Change in Control, the Executive’s employment is terminated by the Bank
without Cause as provided in Section 5(d) or the Executive terminates his
employment for Good Reason as provided in Section 5(e), the Bank shall pay the
Executive his Accrued Benefits.  In addition, the Executive shall be entitled to
the following:

(i)The Bank shall pay to the Executive a Change in Control severance payment
(“Change in Control Severance Payment”) in an amount equal to three (3) times
the sum of (A) the Executive’s current Base Salary (or the Executive’s Base
Salary in effect immediately prior to the Change in Control, if higher), plus
(B) the highest annual incentive cash compensation earned by the Executive
pursuant to Section 3(b) with respect to the three (3) most recent fiscal years
ending before or simultaneously with the Change in Control.  The Change in
Control Severance Payment shall be paid  in a lump sum payment no later than
five (5) business days after the Termination Date, subject to Section 8(a)
hereof, solely to the extent required to avoid penalties under Section 409A of
the Code;

(ii)In the event of the Executive’s termination of employment for reasons that
would entitle the Executive to the Severance Amount under Section 7(a)(i) above,
the Executive and his eligible family members will be entitled to continuing
medical and dental coverage under Internal Revenue Code Section 4980B (“COBRA”),
provided however, that the Company and/or the Bank shall pay the cost of the
Executive’s (and, to the extent eligible, the Executive’s family members’)
continuing medical and dental coverage, as in effect on the Termination Date,
and as amended from time to time thereafter, for a period of eighteen (18)
months following such Termination Date (the “COBRA Period”), to the extent that
the Executive and his family members elect COBRA continuation coverage for such
period.  In the event that paying the cost of such coverage on a non-taxable
basis would result in penalties or excise taxes to the Bank or the Bank is
unable to provide such coverage on a non-taxable basis, then the cost of any
such COBRA coverage which is funded by the Bank shall be includable in the
taxable income of the Executive. In addition, following any termination of
employment under this Section 7, the Bank will pay to the Executive, in a single
lump sum cash distribution, an amount equal to the sum of the estimated costs
of:

(A)medical and dental coverage for the Executive and his eligible family members
for a period of an additional eighteen (18) months, determined immediately prior
to the termination of his employment, based on the coverage and cost levels in
effect for the Executive and his family on the Termination Date, plus

{Clients/1511/00281647.DOCX/8 }

8

--------------------------------------------------------------------------------

 

(B)life insurance coverage provided by the Bank for a period of three (3) years
following the Executive’s Termination Date (based on the cost of providing such
coverage to Executive immediately prior to his Termination Date).

The lump sum cash payments described in Section 7(a)(ii) above shall be paid to
the Executive within the five (5) days following the Termination Date.   If, at
the Termination Date, the Executive is a Specified Employee as defined in
Section 8(a) hereof, then, solely to the extent required to avoid penalties
under Section 409A of the Code, such payment shall be made within the first
thirty (30) days after the first day of the seventh calendar month commencing
after such Termination Date;

(iii)The Bank shall fully vest the Executive in the Bank’s non-qualified
deferred compensation plan(s) in which the Executive participates.

(b)Change in Control.  For purposes of this Agreement, the term “Change in
Control” shall mean the consummation by the Company or the Bank, in a single
transaction or series of related transactions, of any of the following:

(i)Merger:  The Company or the Bank merges into or consolidates with another
entity, or merges another bank or corporation into the Bank or the Company, and
as a result, less than a majority of the combined voting power of the resulting
corporation immediately after the merger or consolidation is held by persons who
were stockholders of the Company or the Bank immediately before the merger or
consolidation;

(ii)Acquisition of Significant Share Ownership:  There is filed, or is required
to be filed, a report on Schedule 13D or another form or schedule (other than
Schedule 13G) required under Sections 13(d) or 14(d) of the Securities Exchange
Act of 1934, as amended, if the schedule discloses that the filing person or
persons acting in concert has or have become the beneficial owner of 25% or more
of a class of the Company’s or the Bank’s voting securities; provided, however,
this clause (ii) shall not apply to beneficial ownership of the Company’s or the
Bank’s voting shares held in a fiduciary capacity by an entity of which the
Company directly or indirectly beneficially owns 50% or more of its outstanding
voting securities;

{Clients/1511/00281647.DOCX/8 }

9

--------------------------------------------------------------------------------

 

(iii)Change in Board Composition:  During any period of two consecutive years,
individuals who constitute the Company’s or the Bank’s board of directors at the
beginning of the two-year period cease for any reason to constitute at least a
majority of the Company’s or the Bank’s board of directors; provided, however,
that for purposes of this clause (iii), each director who is first elected by
the board (or first nominated by the board for election by the stockholders) by
a vote of at least two-thirds (2/3) of the directors who were directors at the
beginning of the two-year period or who is appointed to the board as the result
of a directive, supervisory agreement or order issued by the primary regulator
of the Company or the Bank or by the Federal Deposit Insurance Corporation
(“FDIC”) shall be deemed to have also been a director at the beginning of such
period; or

(iv)Sale of Assets:  The Company or the Bank sells to a third party all or
substantially all of its assets.

(c)Notwithstanding anything in this Agreement to the contrary, in no event shall
the aggregate payments or benefits to be made or afforded to the Executive under
this Agreement, either as a stand-alone benefit or when aggregated with other
payments to, or for the benefit of, the Executive under other benefit plans or
programs (collectively referred to as the “Change in Control Benefits”)
constitute an “excess parachute payment” under Section 280G of the Code or any
successor thereto, and in order to avoid such a result, the Executive’s benefits
payable under this Agreement shall be reduced by the minimum amount necessary so
that the Change in Control Benefits that are payable to the Executive are not
subject to taxes or penalties under Sections 280G and 4999 of the Code.  A
determination of whether such Change in Control Benefits shall be made by the
Bank’s legal counsel, independent auditors or other independent third party
selected by the Bank.  The allocation of the reduction required hereby shall be
determined by the Executive, provided, however, that if it is determined that
such election by the Executive shall be in violation of Section 409A of the
Code, the allocation of the required reduction shall be pro-rata.

8.Section 409A.

(a)Anything in this Agreement to the contrary notwithstanding, if at the time of
the Executive’s “Separation from Service” (as defined below), the Bank
determines that the Executive is a “Specified Employee” within the meaning of
Section 409A(a)(2)(B)(i) of the Code, then to the extent any payment or benefit
that the Executive becomes entitled to under this Agreement on account of the
Executive’s Separation from Service would be considered deferred compensation
subject to the 20 percent additional tax imposed pursuant to Section 409A(a) of
the Code as a result of the application of Section 409A(a)(2)(B)(i) of the Code,
such payment shall not be payable and such benefit shall not be provided until
the date that is the earlier of (A) six months and one day after the Executive’s
Separation from Service, or (B) the Executive’s death.  If any such delayed cash
payment is otherwise payable on an installment basis, the first payment shall
include a catch-up payment covering amounts that would otherwise have been paid
during the six-month period but for the application of this provision, and the
balance of the installments shall be payable in accordance with their original
schedule.  Any such delayed cash payment shall earn interest at an annual rate
equal to the applicable federal short-term rate

{Clients/1511/00281647.DOCX/8 }

10

--------------------------------------------------------------------------------

 

published by the Internal Revenue Service for the month in which the date of
Separation from Service occurs, from such date of Separation from Service until
the payment date.  

(b)To the extent that any payment or benefit described in this Agreement
constitutes “non-qualified deferred compensation” under Section 409A of the
Code, and to the extent that such payment or benefit is payable upon the
Executive’s termination of employment, then such payments or benefits shall be
payable only upon the Executive’s “Separation from Service.”  For purposes of
this Agreement, a “Separation from Service” shall have occurred if the Bank and
the Executive reasonably anticipate that either no further services will be
performed by the Executive after the date of termination (whether as an employee
or as an independent contractor) or the level of further services performed is
less than fifty (50) percent of the average level of bona fide services in the
thirty-six (36) months immediately preceding the termination.  For all purposes
hereunder, the definition of Separation from Service shall be interpreted
consistent with Treasury Regulation Section 1.409A-1(h).

(c)The parties intend that this Agreement will be administered in accordance
with Section 409A of the Code.  To the extent that any provision of this
Agreement is ambiguous as to its compliance with Section 409A of the Code, the
provision shall be read in such a manner so that all payments hereunder comply
with Section 409A of the Code.  The parties agree that this Agreement may be
amended, as reasonably requested by either party, and as may be necessary to
fully comply with Section 409A of the Code and all related rules and regulations
in order to preserve the payments and benefits provided hereunder without
additional cost to either party.

{Clients/1511/00281647.DOCX/8 }

11

--------------------------------------------------------------------------------

 

9.Non-Competition, Non-Solicitation and Confidential Information.

(a)Non-Competition.  Upon any termination of the Executive’s employment for
which the Executive receives a severance payment pursuant to Section 6(b) of
this Agreement, the Executive agrees not to compete with the Bank for a period
of twelve (12) months following such termination in any city, town or county in
which the Executive’s normal business office is located and the Bank or the
Company has an office or have filed an application for regulatory approval to
establish an office, determined as of the Termination Date, except as agreed to
pursuant to a resolution duly adopted by the Board.  the Executive agrees that
during such period and within said cities, towns and counties, the Executive
shall not work for or advise, consult or otherwise serve with, directly or
indirectly, any entity whose business materially competes with the depository,
lending or other business activities of the Bank or its affiliates.  The parties
hereto, recognizing that irreparable injury will result to the Bank, business
and property in the event of the Executive’s breach of this Section 9(a), agree
that in the event of any such breach by the Executive, the Bank will be
entitled, in addition to any other remedies and damages available, to an
injunction to restrain the violation hereof by the Executive, the Executive’s
partners, agents, servants, employees and all persons acting for or under the
direction of the Executive.  the Executive represents and admits that, in the
event of the termination of his employment pursuant to Section 6(b) of this
Agreement, the Executive’s experience and capabilities are such that the
Executive can obtain employment in a business engaged in other lines and/or of a
different nature than the Bank, and that the enforcement of a remedy by way of
injunction will not prevent the Executive from earning a livelihood.  Nothing
herein will be construed as prohibiting the Bank from pursuing any other
remedies available to the Bank for such breach or threatened breach, including
the recovery of damages from the Executive.

(b)Non-Solicitation.  During the term of the Executive’s employment under this
Agreement and the twelve (12) months following the Termination Date (other than
a termination under Section 7 hereof), the Executive shall not, directly or
indirectly (i) hire or attempt to hire any employee of the Bank, assist in such
hiring by any other person, or encourage any such employee to terminate his or
her relationship with the Bank, or (ii) solicit business from any customer of
the Bank or their subsidiaries, divert or attempt to divert any business from
the Bank or their subsidiaries, or induce, attempt to induce, or assist others
in inducing or attempting to induce any agent, customer or supplier of the Bank
or any other person or entity associated or doing business with the Bank (or
proposing to become associated or to do business with the Bank) to terminate
such person’s or entity’s relationship with the Bank (or to refrain from
becoming associated with or doing business with the Bank) or in any other manner
to interfere with the relationship between the Bank and any such person or
entity.  The Executive understands that the restrictions set forth in this
Section 9(b) and the following Section 9(c) are intended to protect the Bank’
interests in its Confidential Information (as defined below) and established
employee, customer and supplier relationships and goodwill, and the Executive
agrees that such restrictions are reasonable and appropriate for this
purpose.  For the avoidance of doubt, the Executive’s involvement in general
advertising or general personnel recruiting efforts that are not targeted at
customers or employees of any of the Bank shall not be considered to violate
this Section 9(b).

(c)Confidential Information.  The Executive shall not at any time divulge, use,
furnish, disclose or make accessible to anyone, other than to an employee or
director of the Bank

{Clients/1511/00281647.DOCX/8 }

12

--------------------------------------------------------------------------------

 

with a reasonable need to know, any knowledge or information with respect to
confidential or secret data, procedures or techniques of the Bank (“Confidential
Information”), provided, however, that nothing in this Section 9 shall prevent
the disclosure by the Executive of any such information which at any time comes
into the public domain other than as a result of the violation of the terms of
this Section 9 by the Executive or which is otherwise lawfully acquired by the
Executive.

(d)Documents, Records, etc.  All documents, records, data, apparatus, equipment
and other physical property, whether or not pertaining to Confidential
Information, which are furnished to the Executive by the Bank or are produced by
the Executive in connection with the Executive’s employment will be and remain
the sole property of the Bank.  The Executive will return to the Bank all such
materials and property as and when requested by the Bank.  In any event, the
Executive will return all such materials and property immediately upon
termination of the Executive’s employment for any reason.  The Executive will
not retain any such material or property or any copies thereof after such
termination.  

(e)Third-Party Agreements and Rights.  The Executive hereby confirms that the
Executive is not bound by the terms of any agreement with any previous employer
or other party which restricts in any way the Executive’s use or disclosure of
information or the Executive’s engagement in any business.  The Executive
represents to the Bank that the Executive’s execution of this Agreement, the
Executive’s employment with the Bank and the performance of the Executive’s
proposed duties for the Bank will not violate any obligations the Executive may
have to any such previous employer or other party.  In the Executive’s work for
the Bank, the Executive will not disclose or make use of any information in
violation of any agreements with or rights of any such previous employer or
other party, and the Executive will not bring to the premises of the Bank any
copies or other tangible embodiments of non-public information belonging to or
obtained from any such previous employment or other party.

(f)Litigation and Regulatory Cooperation.  During and after the Executive’s
employment with the Bank, the Executive shall cooperate fully with the Bank in
the defense or prosecution of any claims or any actions now in existence or that
may be brought in the future against or on behalf of the Bank that relate to
events or occurrences that transpired while the Executive was employed by the
Bank; provided that after the end of the Executive’s employment, the Executive
shall not be required to perform more than one hundred (100) hours of services
pursuant to this Section 9(f) above and beyond services that could be compelled
by issuance of a subpoena.  The Executive’s full cooperation in connection with
such claims or actions shall include, but not be limited to, being available to
meet with counsel to prepare for discovery or trial and to act as a witness on
behalf of the Bank at mutually convenient times.  During and after the
Executive’s employment, the Executive also shall cooperate fully with the Bank
in connection with any investigation or review by any federal, state or local
regulatory authority as such investigation or review relates to events or
occurrences that transpired while the Executive was employed by the Bank.  The
Bank shall reimburse the Executive for any reasonable out-of-pocket expenses
incurred in connection with the Executive’s performance of his obligations
pursuant to this Section 9(f).  Unless the Executive is then employed by the
Bank, the Bank shall pay the Executive for any services pursuant to Section (f)
at the hourly rate of the Executive’s final annual Base Salary divided by 2,080;
provided that no payment obligation shall apply to services that could be
compelled pursuant to a subpoena.

{Clients/1511/00281647.DOCX/8 }

13

--------------------------------------------------------------------------------

 

(g)Injunction.  The Executive agrees that it would be difficult to measure any
damages caused to the Bank that might result from any breach by the Executive of
the promises set forth in this Section 9, and that in any event money damages
would be an inadequate remedy for any such breach. Accordingly, the Executive
agrees that if the Executive breaches or proposes to breach, any portion of this
Section 9, the Bank shall be entitled, in addition to all other remedies that it
may have, to an injunction or other appropriate equitable relief to restrain any
such breach without showing or proving any actual damages to the Bank.

10.Withholding.  All payments made by the Bank under this Agreement shall be net
of any tax or other amounts required to be withheld by the Bank under applicable
law.

11.Indemnification.  During the period of his employment hereunder, the Bank
agrees to indemnify the Executive in his capacity as an officer of the Bank, all
to the maximum extent permitted under the laws of the State of New York and
applicable banking rules and regulations.  The provisions of this Section 11
shall survive expiration or termination of this Agreement for any reason
whatsoever.

12.Notices.  Any notices, requests, demands and other communications provided
for by this Agreement shall be sufficient if in writing and delivered in person
or sent by registered or certified mail, postage paid, to the Executive at the
last address the Executive has filed in writing with the Bank or, in the case of
the Bank, at its main office, attention of the Chairman of the Board.

13.Entire Agreement.  This Agreement constitutes the entire agreement between
the parties with respect to its subject matter and may not be changed except by
a writing duly executed and delivered by the Bank and the Executive in the same
manner as this Agreement.

14.Binding Effect, Non-assignability.  This Agreement shall be binding upon and
inure to the benefit of the Bank and its successors.  Neither this Agreement nor
any rights arising hereunder may be assigned or pledged by the Executive during
his lifetime.  This Agreement shall inure to the benefit of and be enforceable
by the Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.

15.Amendment.  This Agreement may be amended or modified only by a written
instrument signed by the Executive and by a duly authorized representative of
the Bank.

16.Enforceability.  If any portion or provision of this Agreement shall to any
extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.

17.Forfeiture of Payments.  The Executive agrees that the receipt of severance
compensation under Section 6(b) is conditioned upon the Executive’s compliance
in all material respects with the covenants set forth in Section 9.  The
foregoing shall be in addition to any other remedies or rights the Bank may have
at law or in equity as a result of the Executive’s failure to observe such
provisions.

{Clients/1511/00281647.DOCX/8 }

14

--------------------------------------------------------------------------------

 

18.Applicable Law.  This Agreement shall be construed and enforced in all
respects in accordance with the laws of the State of New York, without regard to
its principles of conflicts of laws, and in accordance with and subject to any
applicable federal laws to which the Bank may be subject as an FDIC insured
institution.  In addition to the foregoing:

(a)In no event shall the Bank be obligated to make any payment pursuant to this
Agreement that is prohibited by Section 18(k) of the Federal Deposit Insurance
Act (codified at 12 U.S.C. sec. 1828(k)), 12 C.F.R. Part 359, or any other
applicable law.

(b)In no event shall the Bank be obligated to make any payment pursuant to this
Agreement if:

(i)the Bank is in default as defined in Section 3(x) (12 U.S.C. sec. 1813(x)(1))
of the Federal Deposit Insurance Act, as amended; or

(ii)the FDIC enters into an agreement to provide assistance to or on behalf of
the Bank under the authority contained in Section 13(c) (12 U.S.C. sec. 1823(c))
of the Federal Deposit Insurance Act, as amended.

19.Dispute Resolution.

(a)If a dispute arises out of or relates to this Agreement, or the breach
hereof, and if such dispute is not settled within a commercially reasonably time
(not to exceed sixty (60) days, through negotiations), the parties shall attempt
in good faith to settle the dispute by mediation under the Employment
Arbitration Rules and Mediation Procedures of the American Arbitration
Association as then in effect (the “Rules”) before resorting to litigation.  No
resolution or attempted resolution of any dispute or disagreement pursuant to
this Section 19 shall be deemed to be a waiver of any term or provision of this
Agreement or a consent to any breach or default, unless such waiver or consent
shall be in writing and signed by the party claimed to have waived or consented.

(b)Any dispute or controversy not settled in accordance with the foregoing
provisions of this Section 19 shall be settled exclusively by binding
arbitration to be conducted before three arbitrators in a location within
twenty-five (25) miles of the Bank’s headquarters in the State of New York, in
accordance with the Rules.  Each party shall select one such arbitrator and the
two arbitrators so selected shall choose a third.

(c)The parties covenant and agree that they will participate in such mediation
and/or arbitration in good faith and that, subject to Section 19(e), the Bank
will bear the fees and expenses of such proceeding charged by the American
Arbitration Association (including the fees of the arbitrators).  In an
arbitration, the arbitrator shall not have the power to award damages in excess
of actual compensatory damages and shall not multiply actual damages or award
punitive damages or any other damages, and each party hereby irrevocably waives
any claim to such damages.

(d)Any payment required under this Section 19 shall be made after the final
resolution referenced herein, but not later than the later of (i) December 31 of
the calendar year

{Clients/1511/00281647.DOCX/8 }

15

--------------------------------------------------------------------------------

 

in which such resolution is achieved, and (ii) two and one-half months after the
date on which such final resolution is achieved.

(e)The prevailing party in any arbitration proceeding or any other legal
proceeding between the Executive and the Bank, shall be entitled to
reimbursement from the other party for all reasonable attorneys’ fees, costs and
expenses that such prevailing party incurs in connection with any such
proceeding.

20.Counterparts.  This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered shall be taken to be an original;
but such counterparts shall together constitute one and the same document.

21.Successors to the Bank.  The Bank shall require any successor (whether direct
or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Bank expressly to assume and
agree to perform the Bank’s obligations under this Agreement to the same extent
that the Bank would be required to perform it if no succession had taken
place.  Failure of the Bank to obtain an assumption of this Agreement at or
prior to the effectiveness of any succession shall be a material breach of this
Agreement.  

22.Indemnification.  The Bank agrees to indemnify the Executive in his capacity
as an officer of the Bank.  In addition, to the extent that the Executive serves
at the request of the Bank as a representative, an officer or a Board member of
any community organization or financial services industry association or similar
entity, he shall be entitled to indemnification by the Bank.  Indemnification
pursuant to this Section 22 shall be subject to and administered in accordance
with the charter or by-laws of the Bank, as amended from time to time; provided,
however, that the terms of such indemnification shall be no less favorable to
the Executive than those set forth in the charter or by-laws of the Bank as of
the date of this Agreement.  Any indemnification with respect to service to a
third party shall be provided only to the extent that no indemnification or
insurance is available from such third party or that any such indemnification or
insurance has been exhausted.

23.No Mitigation.  The Executive shall not be required to mitigate the amount of
any payment provided for in this Agreement by seeking other employment or
otherwise.  No payment provided for in this Agreement shall be reduced by any
compensation earned by the Executive as the result of employment by another
employer, or the Executive’s receipt of income from any other sources, after
termination of his employment with the Bank.

{Clients/1511/00281647.DOCX/8 }

16

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement has been executed as a sealed instrument by
the Bank, by its duly authorized officers, and by the Executive as of the day
and date first above written.

 

 

 

 

 

ATTEST:

 

PCSB BANK

 

 

 

 

 

 

/s/ Clifford Weber

 

By:

/s/ Joseph D. Roberto

Secretary

 

 

Chairman of the Board

 

 

 

 

 

SCOTT D. NOGLES

 

 

 

 

 

/s/ Scott D. Nogles

 

 

the Executive

 

{Clients/1511/00281647.DOCX/8 }

17